DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of pretreating the bacon slices with superheated steam of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Vaisala dry cup dew point analyzer, does not reasonably provide enablement for all analyzers that have an intended upper operational limit of the boiling point of water.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The specification sates that a Vaisala dry cup dew point analyzer that has an intended upper operational limit of the boiling point of water is used in the present invention at a temperature well above its intended operational limit. The specification fails to disclose how the Vaisala dry cup dew point analyzer works at such a high temperature, way above the temperature it is designed to work at. The fact that it is unexpected as pointed out by the applicant does not explain how any why it functions at such high temperatures.
However, the claims refer to any analyzer that that has an intended upper operational limit of the boiling point of water, not just a Vaisala dry cup dew point analyzer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to use just any generic analyzer with  an intended upper operational limit of the boiling point of water, in an environment having a temperature range of 325-385 F. 
The examiner notes that the state of the prior at of Analyzers with an intended upper operational limit of the boiling point of water is that these analyzers will work at temperatures below 212 F and would not function at temperatures of 325-385 F. If the manufacture has an intended upper operational limit, then the analyzer is expected to work below that limit and not above it.
The examiner notes that one of ordinary skill in the art would not use a analyzer with an intended upper operational limit of the boiling point of water in an environment having a temperature range of 325-385 F because they would adhere to the manufacture’s recommendation and just use the analyzer at temperatures where it is recommend to be used. One of ordinary skill in the art would not think to question the manufactures intended operational limits and would not use an analyzer having an intended upper operational limit of the boiling point of water would work in an environment of 325-385 F.
The examiner also notes that the level of predictability in the art would be that an analyzer with an intended upper operational limit of the boiling point of water would only work at temperatures below the boiling point of water. One of ordinary skill in the art would predict that an analyzer intended to be used below 212 F would not work at 325-385 F. The specification does not explain how and why any analyzer having an intended upper operational limit of the boiling point of water would work in an environment of 325-385 F.
The examiner notes that the inventor has not provided any directions on why and how an analyzer intended to be used below 212 F would  work at 325-385 F. as mentioned above, the inventor notes that a specific Vaisala dry cup dew point analyzer happens to work at 325-385F, but they don’t even disclose how any why it works in an environment  way hotter than intended. 
.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification supports a relative humidity of 15% -45% at a temperature of 385-55 F, but not at a temperature of 325-385 F as claimed.  
Claims 18, 20-24 and 26 are rejected for being dependent from a rejected base claim


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, lines 16-17, the examiner notes that the claim does not define what they mean by the boiling point of water. The temperature at which water points changes with the pressure of said water, and the pressure at which water boils changes with the temperature of said water. Is the claim refereeing to a boiling point temperature and if so, at what pressure? Or is the claim referring to a boiling point pressure, and if so at what temperature?
Claims 18 and 20-26 are rejected for being dependent from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 18, 20-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (5,243,962) in view of Mangina (5,694,835)
Regarding claim 14, as best as understood, Hwang teaches a method of continuous fire suppression within a spiral oven (10), the spiral oven including a cooking chamber (12) containing a spiral conveyor (28) and a fat drippage basting in the cooking chamber which falls downwardly from tier to tier (this is true if there is enough fat drippage basting) through the spiral conveyor (col 11, lines 8-18), the method comprising: suppressing combustion of the fat drippage by circulating a fire suppressing vapor cooking medium within the spiral cooking chamber (the gaseous cooking medium is the fire suppressing cooking medium, (col 2, lines 32-36). Hwang does each that in a target condition, air is present in the cooking chamber in an amount of from 0% to 10% vol. (steam alone col 8, lines 22-26), the remainder volume being the fire suppressing vapor cooking medium (the steam), the fire suppressing vapor cooking medium having an average contacting temperature in the range of 325-385 F (col 9, lines 26-34 ) ; and injecting an additional amount of the fire suppressing vapor cooking medium into the cooking chamber as needed to maintain the targeted condition (col 8, lines 36-46)
But fails to disclose the steps of monitoring a targeted condition in the cooking chamber by way of an analyzer, wherein the analyzer is a relative humidity analyzer or a dew point analyzer, the analyzer having an intended upper operational limit of the boiling point of water; wherein the targeted condition is a predetermined range of a relative humidity reading or a dew point reading as indicated by the analyzer.  
However Mangina teaches measuring the humidity in a cooking oven by a relative humidity analyzer (3) and adjusting the  humidity through an adjusting means (25). The examiner notes that Mangina teaches an upper operational limit of 600 C. The examiner notes that at a pressure of 41120 PIS, the boiling point of  water is 600 C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the humidity analyzer and humidity controller of Mangina to the oven of Hwang in order to determine and control the humidity inside the oven as taught by Mangina col 5, lines 1-11).
Regarding claim 18, further comprising: monitoring and controlling a temperature of the fire suppressing vapor cooking medium in the cooking chamber {2344504;}5  (col 5, lines 6-11 Mangina and col 9, lines 26-34 and lines 55-61, Hwang)
Regarding claim 20,  the fire suppressing vapor cooking medium is at an average contacting temperature in a range of 325 F to 350 F (col 9, lines 26-34 Hwang).
Regarding claim 21, the spiral oven includes at least one heating element (56) arranged to heat the fire suppressing vapor cooking medium.  
Regarding claim 22, Hwang as modified above fails to show that  the fat  blasting drippage including bacon fat.  
However, Hwang does teach that meat can be cooked in the oven (col 2, lines 4-9). It is also known that bacon is a type of meat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to cook bacon in the oven of Hwang as modified above as  matter of obvious design choice.
Regarding claim 24, Mangina teaches that the analyzer is located in the cooking chamber (fig 1, 2).
Regarding claims 25 and 26, the above combination fails to disclose wherein the predetermined range of the relative humidity reading or the dew point reading as indicated by the analyzer is 15% to 45%; or the predetermined range of the relative humidity reading or the dew point reading as indicated by the analyzer is 45% to 85%.
However, Mangina teaches that both temperature and humidity are results effective variables (col 1, lines 36-45) and that in his invention both the temperature and humidity are sensed and controlled (col 5, liens 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to set the relative humidity reading or the dew point reading as indicated by the analyzer at 45%, since it has been held that discovering an optimal range of a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (5,243,962) as modified by Mangina (5,694,835) above, further in view of Holm et al. (2004/0022909)
Regarding claim 23, Hwang as modified above shows all aspects of the applicant’s invention as in claim 14 above, but fails to disclose pretreating bacon slices with superheated steam.
Holm et al teaches a method of cooking bacon slices with superheated steam [0128].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to at least partially cook the bacon with preheated steam, then finish cooking it in the oven of Hang as modified above. The additional of cooking with super-heated steam will result in better texture and color of the bacon as taught by Holm et al. [0128].



Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
The examiner notes that Mangina teaches an upper operational limit of 600 C and that  at a pressure of 41120 PIS, the boiling point of  water is 600 C. The claim only requires a boiling point of water, not a specific boiling point at a specific temperature and pressure.
The above rejections are being maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/28/2022